U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 1) (Mark One) | X | ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: February 28, 2007 || TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-27225 DigitalTown, Inc. (Formerly BDC Capital, Inc.) (Name of small business issuer in its charter) Minnesota 41-1427445 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11974 Portland Avenue, Burnsville, Minnesota 55337 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (952) 890-2362 Securities registered under Section 12(g) of the Exchange Act: Title of Each Class Common Stock Par Value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. [ ] Yes[X] No Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. || Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large Accelerated Filer [ ]Accelerated Filer [ ]Non-Accelerated Filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [ ] Yes[X] No State the aggregate market value of the voting stock held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60 days: $17,950,167 based on shares held by non-affiliates as of May 31, 2007, and the closing sale price for said shares in the NASDAQ National Market as of such date. There were 25,723,750 shares of the registrant’s common stock outstanding as of May 31, 2007. Title of Each Class Preferred Stock, Par Value $0.01 per share The Series A Preferred Stock (Series A Preferred) is non-interest bearing, does not have voting rights and is not entitled to receive dividends. Each share of Series A Preferred issued can be converted into common stock on a 1:1 basis after a twelve month period. Should a liquidation event occur, the Series A Preferred automatically converts into common stock based on the foregoing formula. Further, the Series A Preferred is not affected by forward or reverse splits on the Corporation's common stock or other adjustments to the Corporation's capital structure. Finally, Series A Preferred is entitled to elect a majority of the Corporation's board of directors at all times, provided that a majority of the board of directors is, at all times, independent. DOCUMENTS INCORPORATED BY REFERENCE There are incorporated by reference in this report on Form 10-K certain previously filed exhibits identified in Part III, Item 13 hereof. ii Explanatory Note:This amendment to the Company’s Form 10-K originally filed on June 13, 2007 for the year ended February 28, 2007 reclassified notes payable- stockholder from long-term liabilities to current liabilities on the February 28, 2007 balance sheet. All other items remain unchanged from the original filing. TABLE OF CONTENTS PART I 1 Item 1. Business 1 Item 1A. Risk Factors 2 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II 5 Item 5. Market for the Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 6 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 Item 9A. Controls and Procedures 12 Item 9B. Other Information 12 PART III 13 Item 10. Directors and Executive Officers of the Registrant 13 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13. Certain Relationships and Related Transactions 16 Item 14. Principle Accountants and Fees and Services 16 PART IV 19 Item 15. Exhibits, Financial Statement Schedules 19 SIGNATURES 19 iii PART I ITEM 1. BUSINESS GENERAL On August 31, 2006, the Company filed with the SEC to withdraw their “business development company” status. The Company has changed its business plan and is focused on building internet-based social networks. The company owns more than 27,000 “spirit sites”, web domain names that combine a hometown and mascot for the nation’s public and private secondary-education system. The company is working closely with school administrators and technology experts to design and launch a robust portal platform that will feature school-related news, information and video, organizational tools, year-book-style personal profile pages, ecommerce for spirit-gear and communication tools for students, boosters, the alumni community and administrators. As part of that plan, the Company has changed its name to DigitalTown, Inc. effective March 1, 2007. The Company is currently developing a revenue model associated with the use of the DigitalTown portal. The Company was founded in 1982 under the laws of the State of Minnesota as Command Small Computer Learning Center, Inc., a computer training company. Over a period of years, the Company became involved in the sale of computer components and, eventually, became a value added reseller (VAR) of major computer brands. In 1987, the Company changed its name to Command Electronics, Inc. In February 1995, the Company acquired CyberStar Computer Systems, a manufacturer and marketer of microcomputers and servers, and in 1997 changed its name to CyberStar Computer Corporation. In August 2000, the Company changed its name to eNetpc, Inc. In December 2004, the Company elected to be regulated as a business development company under the Investment Company Act of 1940 and changed its name to BDC Capital Inc. On August 31, 2006, the Company filed with the SEC to withdraw their “business development company” status. As part of that plan, the Company changed its name to DigitalTown, Inc. on March 1, 2007. The Company’s headquarters are located at 11974 Portland Avenue, Burnsville, MN 55337, and its telephone and facsimile numbers are (952) 890-2362 and (952) 890-7451, respectively. The Company's Internet addresses are www.bdccapital.com, www.bdcpartners.com and www.digitaltown.com. The company is traded in the over-the- counter market under the ticker DGTW. Current Intellectual Property of DigitalTown, Inc. PC Related domains: BuildtoOrderPc series, including Laptopcomputers.com and Notebookcomputers.com. GoSchools.com domains: Specializing inCollege, Universities (Division I, II and III, NAIA) and High School domain names. Page 1 EMPLOYEES As of June 8, 2007, DigitalTown, Inc. has three employees. The Company’s employees are not represented by a union. The Company considers its relations with its employees to be outstanding. ITEM 1A. RISK FACTORS We are subject to various risks that may materially harm our business, financial condition and results of operations. You should carefully consider the risks and uncertainties described below and the other information in this filing before deciding to purchase our common stock. If any of these risks or uncertainties actually occurs, our business, financial condition or operating results could be materially harmed. In that case, the trading price of our common stock could decline and you could lose all or part of your investment. RISKS RELATED TO OUR BUSINESS We Have Historically Lost Money and Losses May Continue in the Future We have historically lost money. The loss for the twelve months ended February 28, 2007 and 2006 was $5,741,747 and $1,218,843 respectively and future losses are likely to occur. Accordingly, we may experience liquidity and cash flow problems if we are not able to raise additional capital as needed and on acceptable terms. No assurances can be given that we will be successful in reaching or maintaining profitable operations. Our current monthly cash operating expenses are $32,000 per month. We believe our current cash reserves and amounts we expect to collect on our outstanding stock subscription receivable should be sufficient to enable us to operate for the next 12 months. We May Need to Raise Additional Capital to Finance Operations Our operations have relied almost entirely on external financing and collecting on the outstanding subscription receivable to fund our operations. Such financing has historically come from a combination of borrowings and from the sale of common stock. We will need to raise additional capital to fund our anticipated operating expenses and future development, design and launching of portals for each school website. We cannot assure you that financing, whether from external sources or related parties, will be available if needed or on favorable terms. The sale of our common stock to raise capital may cause dilution to our existing stockholders. Our inability to obtain adequate financing will result in the need to curtail business operations. Any of these events would be materially harmful to our business and may result in a lower stock price. Our Common Stock May Be Affected By Limited Trading Volume and May Fluctuate Significantly There has been a limited public market for our common stock and there can be no assurance that an active trading market for our common stock will develop. As a result, this could adversely affect our stockholders' ability to sell our common stock in short time periods, or possibly at all. Our common stock has experienced, and is likely to experience in the future, significant price and volume fluctuations that could adversely affect the market price of our common stock without regard to our operating performance. In addition, we believe that factors such as quarterly fluctuations in our financial results and changes in the overall economy or the condition of the financial markets could cause the price of our common stock to fluctuate substantially. Substantial fluctuations in our stock price could significantly reduce the price of our stock. Page 2 Our Common Stock is Traded on the "Over-the-Counter Bulletin Board," Which May Make it More Difficult For Investors to Resell Their Shares Due to Suitability Requirements Our common stock is currently traded on the Over the Counter Bulletin Board (OTCBB Broker-dealers often decline to trade in OTCBB stocks given that the market for such securities is often limited, the stocks are more volatile, and the risks to investors are greater. These factors may reduce the potential market for our common stock by reducing the number of potential investors. This may make it more difficult for investors in our common stock to sell shares to third parties or to otherwise dispose of them. This could cause our stock price to decline. It is the Company’s desire to have its common stock traded on a national exchange. We Could Fail to Retain or Attract Key Personnel Our future success depends, in significant part, on the continued services of Richard Pomije, our Chairman, President, Chief Executive Officer, Secretary/Treasurer and acting Chief Financial Officer. We cannot assure you that we would be able to find an appropriate replacement for him or any other key personnel. Any loss or interruption of our key personnel's services could adversely affect our ability to develop our business plan. We do not have an employment agreement with Mr. Pomije, nor do we presently maintain key-man life insurance policies on him. Minnesota Law and Our Charter May Inhibit a Takeover of Our Company That Stockholders May Consider Favorable Provisions of Minnesota law, such as its business combination statute, may have the effect of delaying, deferring or preventing a change in control of our company. As a result, these provisions could limit the price some investors might be willing to pay in the future for shares of our common stock. Our Officers and Directors Have the Ability to Exercise Significant Influence Over Matters Submitted for Stockholder Approval and Their Interests May Differ From Other Stockholders Our executive officers and directors, in the aggregate, will have the ability to nominate two (2) members to the Board of Directors. Accordingly, our directors and executive officers, whether acting alone or together, may have significant influence in determining the outcome of any corporate transaction or other matter submitted to our Board for approval, including issuing common and preferred stock, and appointing officers, which could have a material impact on mergers, acquisitions, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of these board members may differ from the interests of the other stockholders. Our Common Stock Price May be Volatile The trading price of our common stock may fluctuate substantially. The price of the common stock may be higher or lower than the price you pay for your shares, depending on many factors, some of which are beyond our control and may not be directly related to our operating performance. These factors include the following: - Price and volume fluctuations in the overall stock market from time to time; - Volatility resulting from trading in derivative securities related to our common stock including puts, calls, long-term equity anticipation securities, or Leaps, or short trading positions; - Actual or anticipated changes in our earnings or fluctuations in our operating results or changes in the expectations of securities analysts; - General economic conditions and trends; - Loss of a major funding source; or - Departures of key personnel Page 3 ITEM 2. PROPERTIES DigitalTown, Inc. leases from a director of the Company approximately 1,000 square feet of space used for offices and operations equipment storage at 11974 Portland Avenue, Burnsville, Minnesota at a monthly rent of $2,650 for a five year term which commenced on December 16, 2006. The future rent obligations of this lease as of February 28, 2007 totaled $157,675. ITEM 3. LEGAL PROCEEDINGS The Company is exposed to asserted and unasserted claims encountered in the normal course of business. In the opinion of management, the resolution of these matters will not have a material adverse effect on the Company's financial position or results of operations. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None Page 4 PART II ITEM 5. MARKET FOR THE COMMON EQUITY AND RELATED STOCKHOLDER MATTERS DigitalTown, Inc.’s common stock has been traded on the OTC Bulletin Board ("OTCBB") since June 12, 1998. The following table sets forth the quarterly high and low sales prices as reported by the Nasdaq National Market during the last two fiscal years ended February 28, 2007 and February 28, 2006. Fiscal Year 2007 Low High First Quarter $ 1.18 $ 2.53 Second Quarter 1.12 2.25 Third Quarter 7.00 1.50 Fourth Quarter 1.50 2.70 Fiscal Year 2006 Low High First Quarter $ 12.00 $ 12.75 Second Quarter 2.25 2.25 Third Quarter 1.50 1.50 Fourth Quarter 1.50 3.00 These quotations represent inter dealer prices, without retail markup, markdown, or commission, and may not reflect actual transactions. Accordingly, the per share lows and highs included in this table have been retroactively restated to reflect the reverse stock split of 75 to 1 on October 4, 2006. As of April 28, 2007, there were approximately 360 record holders of the Company's common stock. DIVIDEND POLICY The Company has never paid cash dividends on any of its securities. The Company currently intends to retain any earnings for use in its operations and does not anticipate paying cash dividends in the foreseeable future. Future dividend policy will be determined by the Company's Board of Directors based upon the Company's earnings, if any, it's capital needs and other relevant factors. Page 5 ITEM 6. SELECTED FINANCIAL DATA The following table sets forth selected consolidated financial information for DigitalTown, Inc. as of February 28, 2007 and 2006 and for the year ended February 28, 2007, which has been derived from our audited consolidated financial statements as an operating company. The selected income statement data presented for the year ended February 28, 2006 is as a business development company. February 28, February 28, Balance Sheet Data 2007 2006 Total Assets $ 453,069 $ 240,043 Total Liabilities 284,008 85,338 Stockholders’ Equity 169,061 154,705 Operating Statement Data For the year ended February 28, 2007 Operating expenses $ 5,740,928 Loss from operations (5,740,928 ) Other income (expense), net (819 ) Net loss $ ( 5,741,747 ) Income (loss) per common share-basic $ (0.42 ) Income (loss) per common share-diluted $ (0.42 ) Weighted average shares outstanding-basic 13,537,116 Weighted average shares outstanding-diluted 13,537,116 As a Business Development Company Operating Statement Data For the year ended February 28, 2006 Investment income $ 823 Operating expenses (1,060,244 ) Net investment loss (1,059,421 ) Net change in unrealized appreciation on investment - Net decrease in net assets resulting from operations $ ( 1,059,421 ) Income (loss) per common share-basic $ (0.82 ) Income (loss) per common share-diluted $ (0.82 ) Weighted average shares outstanding-basic 1,291,556 Weighted average shares outstanding-diluted 1,291,556 The data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our Consolidated Financial Statements and related notes. Page 6 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of the financial condition and results of operations of the Company for the year ended February 28, 2007 as an operating company and for the year ended February 28, 2006 as a business development company, which should be read in conjunction with, and is qualified in its entirety by, the financial statements and notes thereto included elsewhere in this report. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Form 10-K for the year ended February 28, 2007 contains forward-looking statements within the meaning of Section 27A of Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). Forward-looking statements may be identified by the use of forward-looking terminology, such as “may,” “shall,” “could,” “expect,” “estimate,” “anticipate,” “predict,” “probable,” “should,” “continue,” or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management and are considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. Withdrawal as a Business Development Company The reader of this management discussion, the related financial statements and notes thereto, and other recent Company filings should understand that the portfolio company (BDC Partners), a company in which the Company invests, and the Company’s method of accounting upon its withdrawal of its election to be treated as a business development company (“BDC”) under the investment Company Act of 1940 (“1940 Act”), have materially changed the Company’s financial reporting. REASONS FOR CEASING TO BE A BUSINESS DEVELOPMENT COMPANY We determined that many of the regulatory, financial reporting and other requirements imposed by the 1940 Act were too restrictive and prevented the Company from operating in the manner in which it desired. Among these restrictions are the following: · BDCs are subject to restrictions in the 1940 Act on the type and amount of securities, other than common stock, that they can issue. We believe that the Company would be better served by greater flexibility in our capital structure. · The closely regulated nature of BDCs causes them to be subject to greater legal and accounting expenses. Page 7 The Company’s Board of Directors agreed with our assessment and determined that it was no longer feasible for the Company to operate as a BDC. The appropriate course of action was to withdraw the Company’s election to be regulated as a BDC by filing a Form N-54C with the SEC. Following the withdrawal of the election, the Company continues to be a reporting company under the Exchange Act, but is managed so that it will not be subject to the provisions of the 1940 Act. EFFECT ON FINANCIAL STATEMENTS AND TAX STATUS The election to withdraw the Company’s election as a Business Development Company under the 1940 Act has resulted in a significant change in the Company's required method of accounting. Business Development Company financial statement presentation and accounting utilizes the fair value method of accounting used by investment companies, which allows Business Development Company’s to recognize income and value their investments at market value as opposed to historical cost. In addition, majority-owned subsidiaries are not consolidated and instead, investments in those subsidiaries are reflected on the balance sheet as an investment in and advances to affiliates, at fair value. As an operating company, the required financial statement presentation and accounting for securities held by the Company utilize either fair value or historical cost methods of accounting, depending on the classification of the investment and the Company's intent with respect to the period of time it intends to hold the investment, and the Company and its subsidiaries are reflected for financial accounting purposes as a consolidated entity. The change in accounting due to the conversion to an operating company from a Business Development Company is considered a change in accounting principle. We do not believe that the withdrawal of the Company’s election to be treated as a BDC will have any impact on its federal income tax status, since we never elected to be treated as a regulated investment company under Subchapter M of the Internal Revenue Code. (Electing treatment as a regulated investment company under Subchapter M generally allows a qualified investment company to avoid paying corporate level federal income tax on income it distributes to its shareholders.) Instead, we have always been subject to corporate level federal income tax on our income (without regard to any distributions we make to our shareholders) as a “regular” corporation under Subchapter C of the Code.CHANGE IN ACCOUNTING PRINCIPLE Management has retroactively applied this change in accounting principle in accordance with Statement of Financial Accounting Standards No. 154, “Accounting for Changes and Error Corrections” for the Company’s balance sheet as of February 28, 2006. The net effect, as of February 28, 2006, of the Company’s election to withdrawl its business development company status pursuant to the Investment Company Act of 1940 was ($797,056) net loss. As a business development company, the Company’s investment in BDC Partners was not previously audited prior to February 28, 2006. Management has determined that it is impractical and not cost effective to retroactively apply this change in accounting to the financial statements of BDC Partners prior to February 28, 2006, as allowed per FAS 154 par. 11. Therefore, the statements of operations and cash flows for the year ended February 28, 2006 will not be comparative. However, these prior period financial statements are included in Note 12 to the Company’s financial statements, as originally filed. Page 8 RESULTS OF OPERATIONS YEARS ENDED FEBRUARY 28, 2, 2006 For the year ended February 28, 2007, the Company incurred a net operating loss of $5,740,928 due mainly to $5,173,573 of non-cash stock based compensation issued to officers/directors, other employees and consultants during the year. The Company also incurred $158,259 of administrative fees for the management of the Company and total salary and payroll expense of $167,787 of which $18,865 was deferred. The Company also incurred $145,744 of professional fees. The company’s overall net loss as an operating company for the year ended February 28, 2007 was $5,741,747 As a business development company For the year ended February 28, 2006, operating as a business development company, the Company incurred a net investment loss of $1,059,421. The main components of this loss related to $79,790 of professional fees with a majority of these fees relating to accounting and investor relations and $809,888 for interest expense on convertible debt. On the interest expense, $775,906 relates to the amortization of original debt discount which originated from the beneficial conversion feature related to the debt. In addition, the Company recorded administrative expenses of $147,816 for the management of the company. LIQUIDITY AND CAPITAL RESOURCES The Company’s cash position at February 28, 2007 was $8,933, a decrease of $8,832 from $17,765 at February 28, 2006. During the year ended February 28, 2007, net cash used in operating activities was $382,855, with no current revenue activity, our primary use of operating funds is with general and administrative expenditures. Net cash used in investing activities was $224,063 for the purchase of additional domain names and the renewal of existing domain names. Net cash provided by financing activities was $598,086 which consisted primarily of payments received on stockholder subscription receivables of $582,530. Our current monthly operating expenses are approximately $32,000 per month.
